Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Li et al. (2018/0090923) Fig. 3 appears to show an oscillation control circuit for an ultrasonic atomization sheet 305, comprising a DC boost module 104, a separately excited excitation module 105, and a microcontroller 103, wherein a power module (an internal circuit responsible for generating the voltage at 1031) is electrically connected to the ultrasonic atomization sheet 305 through the DC boost module 104 and the separately excited excitation module 105 in sequence as claimed.  Circuit 104 may be seen as the claimed boost module (see last sentence of paragraph [0037]), but then there is no additional a control terminal of the separately excited excitation module 105 that is electrically connected to an output terminal of the microcontroller 103 as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849